United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SEATTLE REGIONAL OFFICE, Auburn, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1233
Issued: September 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 25, 2013 appellant filed a timely appeal from a January 2, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.3

1

Appellant has also appealed a January 3, 2013 OWCP decision issued in OWCP File No. xxxxxx978. This
appeal will be docketed with a filing date of April 25, 2013, as it was received on April 25, 2013.
2
3

5 U.S.C. § 8101 et seq.

The last merit decision in this case was the November 3, 2011 decision, which denied her emotional condition
claim. 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on or after November 19, 2008, a
claimant must file an appeal within 180 days of the decision. 20 C.F.R. § 501.3(e). Because more than 180 days
elapsed from the most recent merit decision dated November 3, 2011 to the filing of this appeal on April 25, 2013,
the Board lacks jurisdiction to review the merits of this case.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that her request for reconsideration was not timely filed and
did not establish clear evidence of error.
FACTUAL HISTORY
On August 23, 2011 appellant, then a 59-year-old rating veterans service representative,
filed an emotional condition claim alleging depression with anxiety, hypertension, fibromyalgia
and arthritis as a result of undue stress and a hostile attitude at work.
By letter dated September 3, 2011, the employing establishment controverted appellant’s
claim contending that no adverse action was taken due to her performance improvement plan and
that she was not treated different from similarly situated employees. It submitted a Form SF50,
leave summary analysis and position description.
In a letter dated September 19, 2011, OWCP advised appellant that insufficient evidence
was received to establish her emotional condition claim as compensable. It requested additional
evidence.
In a decision dated November 2, 2011, OWCP denied appellant’s emotional condition
claim finding insufficient factual evidence to establish a hostile or stressful work environment. It
also found insufficient medical evidence to demonstrate that she sustained a diagnosed condition
as a result of her employment.
In an undated letter, received on November 7, 2012, appellant requested reconsideration.
She stated that she previously submitted medical reports to her employing establishment to
include with her claim, but the records were not submitted as she requested. Appellant explained
that it was very difficult to go to work around October 2009 when she started to experience pain,
confusion and headaches. Her symptoms became more severe due to the exacerbation at work.
Appellant noted that the constant threats to her job began with David Bosworth, a coworker, who
did not provide any initial training or feedback for over five months. Mr. Bosworth then tried to
put her on a performance improvement plan. On June 10, 2010 the mission for the unit changed
to a national project but appellant was not provided training or teaching due to the improvement
plan. Her health started to deteriorate and she developed severe anxiety disorder due to the stress
and unfair treatment at work. Appellant related that she filed an equal employment opportunity
(EEO) complaint and it was partially accepted based on a hostile work environment.
Appellant submitted various progress notes from the employee’s health unit dated
November 3, 2009 to October 12, 2012. The treatment records addressed her fibromyalgia with
constant pain, hypertension, skin condition, depression, anxiety, sjögren’s syndrome and
arthritis.
Appellant also submitted reports by Dr. Gail Li, a psychiatrist. In a September 17, 2010
report, Dr. Li noted treating appellant since February 2007 for depression and anxiety. She
advised that appellant had difficulty concentrating, poor memory, decreased work efficiency and

2

increased tendency to make errors in her reports. Because of appellant’s depression and anxiety
disorder, she was more vulnerable to stressful working environments. Dr. Li reported that
appellant was more suited for the position of training coordinator or other similar position than
the position of rater. In an October 12, 2010 report, she recommended that appellant continue in
her position as a rater in a quiet environment, such as at home, in order to reduce distractions and
improve her concentration.
In a September 27, 2011 report, Dr. Lauren Beste, a Board-certified internist, noted that
appellant suffered from sjögren’s syndrome, carpal tunnel syndrome and fibromyalgia.
Appellant was also diagnosed with mild cognitive impairment based on detailed
neuropsychology testing. Dr. Beste noted that appellant requested a job that did not involve
extensive exertion, especially lifting, due to her carpal tunnel syndrome.
Appellant submitted August 7 and October 16, 2012 letters from the employing
establishment’s Office of Resolution Management which acknowledged that she filed a formal
complaint of discrimination. She described various events at work that she believed established
that she was subject to harassment and a hostile work environment.
By decision dated January 2, 2013, OWCP denied appellant’s reconsideration request on
the grounds that it was untimely filed and failed to present clear evidence of error on the part of
OWCP.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.4
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.5 OWCP
may still reopen a claimant’s case for merit review, even if the claimant’s application was not
filed within the one-year time limitation, if claimant’s application demonstrates clear evidence of
error on the part of OWCP in its most recent merit decision.
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
decided by OWCP. The evidence must be positive, precise and explicit and it must manifest on
its face that OWCP committed an error.6 Evidence that does not raise a substantial question
concerning the correctness of OWCP’s decision is insufficient to establish clear evidence of
error.7 It is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion.8 The evidence submitted must not only be of sufficient probative value to
4

20 C.F.R. § 10.607(a).

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

7

Jimmy L. Day, 48 ECAB 652 (1997).

8

Id.

3

create a conflicting medical opinion or establish a clear procedural error, but must be of
sufficient probative value to shift the weight of the evidence in favor of the claimant and raise a
substantial question as to the correctness of OWCP’s decision.9 This entails a limited review by
OWCP of the evidence previously of record and whether the new evidence demonstrates clear
evidence of error on the part of OWCP.10 In this regard, OWCP will limit its focus to a review
of how the newly submitted evidence bears on the prior evidence of record.11 The Board makes
an independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that it improperly denied merit review in the face of such evidence.12
ANALYSIS
By decision dated November 3, 2011, OWCP denied appellant’s emotional condition
claim finding insufficient factual evidence to establish a hostile or stressful work environment
and insufficient medical evidence to establish that her claimed condition arose as a result of her
employment. Appellant’s request for reconsideration of the November 3, 2011 decision was not
received by OWCP until November 7, 2012. Because more than one year elapsed from the
November 3, 2011 merit decision to the filing of her request, the Board finds that her request was
untimely.13
The Board also finds that OWCP conducted a limited review of the claim and properly
determined that appellant failed to establish clear evidence of error. On reconsideration,
appellant described the events that she alleged created a hostile work environment and noted that
she initially submitted medical evidence to establish her claim but the employing establishment
did not submit it to OWCP as requested. OWCP received letters from the employing
establishment acknowledging that appellant had filed formal Equal Employment Opportunity
Commission (EEOC) complaint of discrimination. Appellant also submitted progress reports
from the employing establishment health unit and Dr. Beste documenting treatment for
fibromyalgia, hypertension, skin condition, depression, anxiety, sjögren’s syndrome and arthritis.
She also submitted a report from Dr. Li, documenting treatment for depression and anxiety,
wherein Dr. Li opined that these conditions made appellant more vulnerable to stressful working
environments.
The term clear evidence of error is intended to represent a difficult standard and the
arguments provided here are not the type of positive, precise and explicit evidence which
manifested on its face that OWCP committed an error in denying appellant’s emotional condition
claim.14 Appellant’s own statements describing the events she believed created a hostile
environment and evidence that she had filed an EEOC complaint is not explicit evidence that
9

Annie L. Billingsley, 50 ECAB 210 (1998).

10

Id.

11

Nelson T. Thompson, 43 ECAB 919 (1992).

12

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765 (1993).

13

20 C.F.R. § 10.607(a).

14

Robert G. Burns, 57 ECAB 657 (2006).

4

OWCP erred when it denied her claim.15 The additional medical evidence she submitted was not
relevant to the underlying issue of whether she established a compensable employment factor
supporting her emotional condition claim.16 Appellant did not submit any evidence or argument
of sufficient probative value to shift the weight in favor of her and raise a substantial question as
to the correctness of the November 3, 2011 OWCP decision.17 Thus, the Board finds that OWCP
properly denied appellant’s request for reconsideration.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and she
failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 2, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

See A.D., Docket No. 12-1656 (issued March 21, 2013).

16

See Jesus D. Sanchez, 41 ECAB 964 (1990).

17

Supra note 8.

5

